DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the diffraction-free beam" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the device for a device for viewing, generating and/or capturing an image" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2019/0391382, referred to herein as “Chung”).

Regarding claim 1, Chung discloses: An integrated imaging system (Chung: Figs. 1, 2 and 3, disclosing an integrated imaging system), comprising an integrated quantitative-phase imaging system (Chung: paragraph [0027], disclosing quantitative phase measurement of a sample via Fourier ptychography imaging; Fig. 1, paragraph [0037], disclosing the Fourier ptychography imaging system) and a light-sheet imaging system (Chung: Fig. 11, paragraph [0154], disclosing implementation of Fourier ptychography imaging with a light sheet fluorescence microscopy implementation).

	Regarding claim 2, Chung discloses: The imaging system according to claim 1, comprising: a first detection objective for quantitative-phase imaging (QPI); a second objective for guiding light-sheet illumination, wherein the first and second objectives are configured so that illumination and detection are arranged orthogonally; and a device for viewing, generating and/or capturing an image (Chung: Fig. 11, paragraph [0154], disclosing a system for implementation of Fourier ptychography—e.g., quantitative phase imaging—and light sheet fluorescence microscopy and first and second objective lenses orthogonal to each other; Fig. 11, element 1140, paragraph [0154], disclosing an imager for capturing an image).

	Regarding claim 7, Chung discloses: The imaging system according to claim 1 wherein transmission is encoded by a second SLM to reconstruct an optical-phase image (Chung: paragraph [0077], disclosing use of two imagers with the second being a spatial light modulator (SLM) to reconstruct an optical phase image).

	Regarding claim 15, Chung discloses: The system according to claim 1 wherein the device for a device for viewing, generating and/or capturing an image an image is a camera (Chung: paragraph [0055], disclosing a digital camera for capturing images).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Fahrbach (US 2019/0212536, referred to herein as “Fahrbach”).

Regarding claim 3, Chung discloses: The integrated assembly according to claim 2, as discussed above.
Chung does not explicitly disclose: wherein the diffraction-free beam is an Airy beam, a Bessel beam, an optical lattice or a Gaussian beam.
However, Fahrbach discloses: wherein the diffraction-free beam is an Airy beam, a Bessel beam, an optical lattice or a Gaussian beam (Fahrbach: paragraphs [0069] through [0071], disclosing various beam types, including a Bessel beam and a Gaussian beam).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the beam of Fahrbach in the imaging system of Chuang.
One would have been motivated to modify Chung in this manner in order to generate light beams that are self-reconstructing, achieve higher resolution, and better penetration depth (Fahrbach: paragraphs [0069] and [0070]).

	Regarding claim 4, Chung and Fahrbach disclose: The imaging system according to claim 3 wherein the Airy beam, Bessel beam, optical lattice, or Gaussian beam are generated by a first spatial light modulator (SLM) or a diffractive optical element (Chung: paragraph [0034], disclosing use of a spatial light modulator to generate the beam; Fahrbach: paragraphs [0069] through [0071], disclosing various beam types, including a Bessel beam and a Gaussian beam).
	The motivation for combining Chung and Fahrbach has been discussed in connection with claim 3, above.

Regarding claim 8, Chung and Fahrbach disclose: The imaging system according to claim 1 further comprising a reflecting dichroic filter to direct a fluorescent signal to a first camera and transmitted white light to a second SLM and a second camera (Fahrbach: paragraph [0008], disclosing use of a diochroic filter to split the light and direct fluorescent light to a detector; paragraphs [0075] and [0078], disclosing use of a spatial light modulator and associated detector).
The motivation for combining Chung and Fahrbach has been discussed in connection with claim 3, above.

Claim(s) 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Kumkar et al. (US 2017/0276951, referred to herein as “Kumkar”).

Regarding claim 6, Kumkar discloses: The imaging system of 1, comprising… [a] beam generated by a spatial light modulator (SLM) and configured to scan a sample in a selected direction (Chung: paragraph [0034], disclosing use of a spatial light modulator to generate the beam; paragraph [0145], disclosing scanning in a particular direction).
Chung does not explicitly disclose: an Airy beam.
However, Kumkar discloses: an Airy beam (Kumkar: paragraphs [0063] and [0198], disclosing use of an Airy beam).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the Airy beam of Kumkar in the imaging system of Chung.
One would have been motivated to modify Chung in this manner in order to shape a laser beam for processing materials that may be transparent (Kumkar: paragraphs [0002] through [0013]).

Regarding claim 13, Chung and Kumkar disclose: The system according to claim 1 configured to include objectives having different levels of magnification from 1X to 100X (Kumkar: paragraph [0254], disclosing use of optical systems and elements to achive magnification of a working field of a scanner).
The motivation for combining Chung and Kumkar has been discussed in connection with claim 6, above.

Regarding claim 14, Chung and Kumkar disclose: The system according to claim 1 comprising a second SLM to encode transmission to reconstruct an optical-phase image (Kumkar: paragraphs [0120] and [0159], claim 9, disclosing use of SLM to generate an optical-phase image).
The motivation for combining Chung and Kumkar has been discussed in connection with claim 6, above.

Claim(s) 9, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Ismagilov et al. (US 2011/0177586, referred to herein as “Ismagilov”).

Regarding claim 9, Chung discloses: The system according to claim 1, as discussed above.
Chung does not explicitly disclose: a microfluidic receiver for housing a sample, wherein the microfluidic system is manufactured using a material or materials having a refractive index or indices substantially matching the refractive index of a sample medium.
However, Ismagilov discloses: a microfluidic receiver for housing a sample (Ismagilov: paragraphs [0002] through [0009] and [0088], disclosing a microfluid system; paragraphs [0138] through [0141], disclosing housings for the microfluids), wherein the microfluidic system is manufactured using a material or materials having a refractive index or indices substantially matching the refractive index of a sample medium (Ismagilov: paragraph [0202], disclosing refractive index matching to the sample medium).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the microfluid sample techniques of Ismagilov in the system of Chung.
One would have been motivated to modify Chung in this manner in order to permit high-throughput screening of samples for diagnostic using a low consumption of reagents (Ismagilov: paragraph [0002]).

Regarding claim 10, Chung and Ismagilov disclose: The system according to claim 9 wherein the sample medium is aqueous (Ismagilov: paragraph [0097], disclosing an aqueous medium).
The motivation for combining Chung and Ismagilov has been discussed in connection with claim 9, above.

	Regarding claim 11, Chung and Ismagilov disclose: The system according to claim 9 wherein the sample comprises cells and/or tissue (Ismagilov: paragraph [0237], disclosing tissue samples), and the material has a refractive index of about 1.3 (Ismagilov: paragraph [0203], Table 1, disclosing various materials each with an index of refraction around 1.3).
The motivation for combining Chung and Ismagilov has been discussed in connection with claim 9, above.

	Regarding claim 12, Chung and Ismagilov disclose: The system according to claim 9 wherein the material is a polymer selected from a MY POLYMER material, agarose, polyacrylamide, or combinations thereof (Ismagilov: paragraphs [0083] and [0100], disclosing where the material is a polymer of various kinds).
The motivation for combining Chung and Ismagilov has been discussed in connection with claim 9, above.

Claim(s) 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Kumkar and Fahrbach.

Regarding claim 16, Chung discloses: The imaging system according to claim 1, comprising: a first detection objective for QPI; a second objective for guiding… [a] beam generated by a first spatial light modulator to a sample enclosed in a microfluidic system, wherein the first and second objectives are arranged orthogonally; a condenser to guide white illumination to the sample; a second SLM to encode transmission to reconstruct an optical-phase image… (Chung: Fig. 11, paragraph [0154], disclosing a system for implementation of Fourier ptychography—e.g., quantitative phase imaging—and light sheet fluorescence microscopy and first and second objective lenses orthogonal to each other; Fig. 11, element 1140, paragraph [0154], disclosing an imager for capturing an image; paragraph [0077], disclosing use of two imagers with the second being a spatial light modulator (SLM) to reconstruct an optical phase image).
	Chung does not explicitly disclose: an Airy beam and a reflecting dichroic filter to direct a fluorescent signal to a first camera and transmitted white light to a second SLM and a second camera.
However, Kumkar discloses an Airy beam (Kumkar: paragraphs [0063] and [0198], disclosing use of an Airy beam).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the Airy beam of Kumkar in the imaging system of Chung.
One would have been motivated to modify Chung in this manner in order to shape a laser beam for processing materials that may be transparent (Kumkar: paragraphs [0002] through [0013]).
	Chung and Kumkar do not explicitly disclose: a reflecting dichroic filter to direct a fluorescent signal to a first camera and transmitted white light to a second SLM and a second camera.
	However, Fahrbach discloses: a reflecting dichroic filter to direct a fluorescent signal to a first camera and transmitted white light to a second SLM and a second camera (Fahrbach: paragraph [0008], disclosing use of a diochroic filter to split the light and direct fluorescent light to a detector; paragraphs [0075] and [0078], disclosing use of a spatial light modulator and associated detector).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the beam of Fahrbach in the imaging system of Chuang.
One would have been motivated to modify Chung in this manner in order to generate light beams that are self-reconstructing, achieve higher resolution, and better penetration depth (Fahrbach: paragraphs [0069] and [0070]).

	Regarding claim 17, Chung, Kumkar, and Fahrbach disclose: The imaging system according to claim 2 comprising a microscope that provides the detection objective, the microscope coupled to a microscope stage configured to position a sample for scanning in 3 directions (Fahrbach: paragraph [0091], disclosing x and y scanning as well as image stacks—e.g., to scan in three directions).
	The motivation for combining Chung, Kumkar, and Fahrbach has been discussed in connection with claim 16, above.

	Regarding claim 18, Chung, Kumkar, and Fahrbach disclose: The imaging system according to claim 17 wherein the microscope stage includes a piezo stage integrated with two linear stages (Fahrbach: paragraph [0104], disclosing use of a piezo drive to displace the scanning elements).
	The motivation for combining Chung, Kumkar, and Fahrbach has been discussed in connection with claim 16, above.

	Regarding claim 19, Chung, Kumkar, and Fahrbach disclose: The imaging system according to claim 18 further comprising a MEMS mirror for directing an illumination beam to the sample, wherein the piezo stage, linear stages and MEMS mirror are synchronized using a controller to provide 3-dimensional imaging by scanning vertically using the piezo stage and scanning an illumination beam planarly using the MEMS mirror (Fahrbach: paragraph [0082], disclosing the use of micro-electromechanical mirrors (MEMS); paragraph [0104], disclosing use of a piezo drive to displace the scanning elements; Fahrbach: paragraph [0091], disclosing x and y scanning as well as image stacks—e.g., to provide 3D imaging; paragraph [0087], disclosing tiling of the MEMS mirror to effectuate beam scanning).
The motivation for combining Chung, Kumkar, and Fahrbach has been discussed in connection with claim 16, above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Chung, either alone or in combination with other prior art of record, does not teach, suggest, or fairly disclose the combination of spatial light interference microscopy (SLIM) for QPI with an Airy beam light-sheet for 3D fluorescent imaging on to a standard inverted microscope, as recited in claim 5.
Claims 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chung, either alone or in combination with other prior art of record, does not teach, suggest, or fairly disclose the imaging system recited in independent claim 20, particularly such a system with a light conduit arranged parallel to the detection objective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484